Case 1:20-cr-20009-BB Document 10 Entered on FLSD Docket 01/28/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-cr- 20009-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,

 vs.

 LEMON CLARENCE BENTON,
    Defendant

 ______________________________/

                     ORDER REGARDING PRETRIAL PROCEDURES


        THIS CAUSE is set for Jury Trial to begin on Monday, March 2, 2020, at 9:00 a.m.

 It is further ORDERED that immediately before trial begins, counsel for both parties shall be

 prepared to indicate whether they have complied with the following procedure:

        Should any plea offer be made by the Government but not accepted by Defendant, the

 Government shall attach to any such offer a cover sheet with space for Defendant and Defendant=s

 attorney to certify that Defendant has reviewed the plea offer. The cover sheet shall also include

 space for Defendant and Defendant=s attorney to certify the dates of signature. This document

 shall be signed by Defendant and Defendant=s attorneys before trial. This document shall not be

 filed with the Court or otherwise provided to the Court but shall be maintained within the

 Government=s case file. The parties shall not advise the Court whether any plea offer has been

 made or, if so, of the contents of any plea offer that might have been made. See United States v.

 Tobin, 676 F.3d 1264 (11th Cir. 2012). Before trial begins, the Court will specifically inquire as

 to whether the parties have complied with this paragraph of this Order. The parties shall respond

                                                 1
Case 1:20-cr-20009-BB Document 10 Entered on FLSD Docket 01/28/2020 Page 2 of 2



                                                               Case No. 20-20009-BLOOM


 with either a Ayes@ or Ano,@ without further elaboration. If no plea offer has been made or if a plea

 offer has been made and the requirements of this paragraph have been satisfied, the answer shall

 be Ayes.@

        DONE AND ORDERED in Chambers at Miami, Florida, on January 28, 2020.




                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 cc:    Counsel of Record




                                                  2
